221 F.Supp.2d 1 (2002)
Timothy PIGFORD, et al., Plaintiffs,
v.
Ann VENEMAN, Secretary, United States Department of Agriculture, Defendant.
Cecil Brewington, et al., Plaintiffs,
v.
Ann Veneman, Secretary, United States Department of Agriculture, Defendant.
Nos. Civ.A. 97-1978(PLF), Civ.A. 98-1693(PLF).
United States District Court, District of Columbia.
September 12, 2002.

ORDER
PAUL L. FRIEDMAN, District Judge.
The Court has before it an Emergency Motion to Order the Government to Reopen Public Facility, filed by pro se movant Thomas Burrell. Although the motion contains the conclusory assertion that "[t]he court has jurisdiction in this matter," the subject of the motion  the allegedly unconstitutional closing of a public facility by the United States Department of Agriculture  is altogether unrelated to the complaint in this case, the settlement that closed this case or the continuing implementation of that settlement. Furthermore, to the extent that any federal court has jurisdiction to act on this motion, it is the United States District Court of the Eastern District of Arkansas, in which, movant has informed the Court, he also has filed this motion. Based on the absence of any connection between the instant motion and the case of Pigford v. Veneman, it is hereby
ORDERED that the emergency motion to order the government to reopen public facility is DENIED.
SO ORDERED.